Laweence, Judge:
This cause of action involves the question of the proper dutiable value of certain mica splittings covered by the above-enumerated appeal for a reappraisement.
*699When the case was called for hearing, the parties entered into a stipulation of fact whereby it was agreed that export value was the proper basis of appraisement for the involved merchandise and that said value on the date of exportation was one rupee per pound, f. o. b. Calcutta.
Upon the agreed statement of fact, I find and hold that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), is the proper basis for the determination of the value of the merchandise here involved, and that such value is one rupee per pound, f. o. b. Calcutta.
Judgment will issue accordingly.